Order entered March 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01567-CR
                                      No. 05-13-01568-CR

                       CHARLES EUGENE PATTERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-31643-R, F10-62247-R

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in these

appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE